Citation Nr: 1310001	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-27 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for traumatic iritis, left eye.

2.  Entitlement to a total rating by reason of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973 and from February 1978 to July 1982.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Columbia, South Carolina.  The Veteran's claim was denied in a June 2011 Board decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims.  Thereafter, the parties entered into a Joint Motion for Remand, which was adopted by the Court in a July 2012 Order.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that remand was necessary because a November 2009 VA examination was inadequate for rating purposes.  The examiner indicated that the Veteran's vision in his left eye had constriction to approximately 10-15 degrees, 360 degrees.  The parties determined that the examiner's statement did not properly address the contraction of visual field in terms of the criteria set forth in 38 C.F.R. § 4.79, diagnostic code 6080.  The Joint Motion for Remand instructed that the Veteran either be provided with a new examination or a medical opinion that addresses whether the left eye visual field impairment noted in the November 2009 VA examination was the type of visual impairment referenced in diagnostic code 6080 or whether this was related to the service connected traumatic iritis.

In January 2012, the Veteran's eyes were reexamined and the examiner recorded that there was no visual field defect.  

However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, an opinion concerning the meaning of the November 2009 report of examination must be obtained in order to determine if there was any visual field defect prior to the Veteran's reexamination in January 2012.  Additionally, the claim was not readjudicated by the RO after the January 2012 examination.  The Veteran also submitted additional treatment records which were not considered by the RO.  In light of this, if there are additional more recent VA treatment records, they should be obtained. 

The Veteran's claim for TDIU must also be remanded because the RO has not yet adjudicated this claim.  Additionally, it is inextricably intertwined with the issue of entitlement to an increased rating for traumatic iritis of the left eye. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all treatment received for his left eye after June 2010.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but could not be obtained, the claims file must document the efforts that were made to obtain the records and the Veteran must be notified of VA's inability to obtain the records.

2.  Contact the examiner who performed the November 2009 examination, or a similarly situated examiner, and request that he or she identify the degree of concentric contraction identified in the November 2009 rating decision in terms of degrees of remaining visual field as specified on 38 C.F.R. § 3.79, diagnostic code 6080.  The examiner should also indicate whether half of the temporal, nasal, interior, or superior visual fields were lost.  

3.  After completion of the above development, the Veteran's claim for an increased rating for traumatic iritis should be re-adjudicated, and an initial adjudication of the TDIU claim should be made.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

